 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   EDDIE M. GREEN JR.,                                  Case No.: 3:21-cv-1045-GPC(BLM)
11                                       Plaintiff,
                                                          ORDER GRANTING PLAINTIFF’S
12   v.                                                   MOTION TO PROCEED IN FORMA
                                                          PAUPERIS AND DIRECTING U.S.
13   ARA YAVRUYAN, Owner of Chain
                                                          MARSHAL TO EFFECT SERVICE
     Vault, Inc.,
14                                                        UPON DEFENDANT PURSUANT TO
                                       Defendant.         28 U.S.C. § 1915(d) AND
15
                                                          Fed. R. Civ. P. 4(c)(3)
16
                                                          [Dkt. No. 2.]
17
18
19
20         On June 2, 2021, Plaintiff Eddie M. Green Jr., proceeding pro se, filed a form
21   complaint against Defendant Ara Yavruyan, Owner of Chain Vault, Inc. (Dkt. No. 1.)
22   He also filed a motion to proceed in forma pauperis. (Dkt. No. 2.) Based on the
23   reasoning below, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis.
24   A.    Motion to Proceed In Forma Pauperis
25         All parties instituting any civil action, suit, or proceeding in a district court of the
26   United States, except an application for writ of habeas corpus, must pay a filing fee of
27
28

                                                      1
                                                                                 3:21-cv-1045-GPC(BLM)
 1   $402.1 See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if he is granted leave to proceed In Forma Pauperis (“IFP”)
 3   pursuant to § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
 4   Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). The plaintiff must submit an
 5   affidavit demonstrating his inability to pay the filing fee, and the affidavit must include a
 6   complete statement of the plaintiff’s assets. 28 U.S.C. § 1915(a)(1).
 7          Here, Plaintiff submitted a declaration reporting that he receives $300.00/month
 8   from retirement funds and $514.00/month from disability benefits. (Dkt. No. 2 at 1-2.2)
 9   He and his spouse have not been employed for the past two years and assert to have $0 in
10   cash. (Id. at 2.) Plaintiff owns a 1998 Ford Expedition with a value of around $313.00.
11   (Id. at 3.) He has monthly expenses of around $1,104.48. (Id. at 4.) Plaintiff indicates
12   that he is a senior citizen on disability and has limited resources. (Id. at 5.) Because his
13   expenses exceed his monthly income, the Court concludes that Plaintiff has demonstrated
14   an inability to pay the filing fee and GRANTS Plaintiff’s motion for leave to proceed
15   IFP.
16   B.     Sua Sponte Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)
17          A complaint filed by any person proceeding IFP pursuant to § 1915(a) is subject to
18   mandatory sua sponte review and dismissal by the Court if it is “frivolous, or malicious;
19   fails to state a claim upon which relief may be granted; or seeks monetary relief against a
20   defendant immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl, 254
21   F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not
22   limited to prisoners.”); Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000). §
23   1915(e)(2) mandates that a court reviewing a complaint filed pursuant to the IFP
24   provisions of 28 U.S.C. § 1915 rule on its own motion to dismiss before directing that the
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $52.
     See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14
27   (eff. Dec. 1, 2020). The additional $52 administrative fee does not apply to persons granted leave to
28   proceed IFP. Id.
     2
       Page numbers are based on the CM/ECF pagination.

                                                         2
                                                                                         3:21-cv-1045-GPC(BLM)
 1   complaint be served by the U.S. Marshal pursuant to Federal Rule of Civil Procedure
 2   4(c)(2). Lopez, 203 F.3d at 1127.
 3         “The standard for determining whether a plaintiff has failed to state a claim upon
 4   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
 5   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
 6   F.3d 1108, 1112 (9th Cir. 2012). Rule 12(b)(6) requires a complaint “contain sufficient
 7   factual matter, accepted as true, to state a claim to relief that is plausible on its face.”
 8   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted). “A claim
 9   has facial plausibility when the plaintiff pleads factual content that allows the court to
10   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.
11   “Threadbare recitals of the elements of a cause of action, supported by mere conclusory
12   statements, do not suffice.” Id. Allegations in pro se complaints are held to “less
13   stringent standards than formal pleadings drafted by lawyers”, and must be liberally
14   construed. Hughes v. Rowe, 449 U.S. 5, 9 (1980) (quoting Haines v. Kerner, 404 U.S.
15   519, 520-21 (1972)).
16         To assert a patent infringement claim, a plaintiff “should identify the patents in
17   dispute, allege ownership of them, and allege the act that constitutes infringement.”
18   Richtek Tech. Corp. v. UPI Semiconductor Corp., No. C 09–05659 WHA, 2011 WL
19   166198, at *2 (N.D. Cal. Jan. 8, 2011) (citing Lans v. Digital Equip. Corp., 252 F.3d
20   1320, 1328 (Fed. Cir. 2001)); Phonometrics, inc. v. Hospitality Franchise Sys., Inc., 203
21   F.3d 790, 794 (Fed. Cir. 2000) (complaint sufficiently stated a claim where it “alleges
22   ownership of the asserted patent, names each individual defendant, cites the patent that is
23   allegedly infringed, describes the means by which the defendants allegedly infringe, and
24   points to the specific sections of the patent law invoked.”)
25         Here, the Complaint identifies the patent in dispute, alleges ownership of it and
26   claim that defendant has infringed plaintiff’s patent by making, selling and importing
27   counterfeit products. (Dkt. No. 1, Compl. at 2.) The Court concludes Plaintiff,
28   proceeding pro se, has sufficiently stated a claim for patent infringement to survive the

                                                     3
                                                                                  3:21-cv-1045-GPC(BLM)
 1   initial screening.
 2                                           Conclusion
 3         In sum, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis.
 4   Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall issue a summons
 5   as to Plaintiff's Complaint, (Dkt. No. 1), upon Defendant and shall forward it to Plaintiff
 6   along with a blank U.S. Marshal Form 285 for the Defendant. In addition, the Clerk shall
 7   provide Plaintiff with a certified copy of this Order and a certified copy of the Complaint
 8   and the summons so that he may serve the Defendant. Upon receipt of this “IFP
 9   Package,” Plaintiff is directed to complete the Form 285s as completely and accurately as
10   possible, and to return them to the United States Marshal according to the instructions
11   provided by the Clerk in the letter accompanying his IFP package. Upon receipt, the U.S.
12   Marshal shall serve a copy of the Complaint and summons upon the Defendant as
13   directed by Plaintiff on the USM Form 285s. All costs of service shall be advanced by
14   the United States. See 28 U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3).
15         IT IS SO ORDERED.
16   Dated: June 8, 2021
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                              3:21-cv-1045-GPC(BLM)
